                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 DONNIE LEE HICKS,                                )
                                                  )        Case No. 1:18-cv-309
         Plaintiff,                               )
                                                  )        Judge Travis R. McDonough
 v.                                               )
                                                  )        Magistrate Judge Christopher H. Steger
 MCMINN COUNTY JUSTICE CENTER,                    )
 JOE GUY, BENNY RITCHARDSON, K.                   )
 STANSBERRY, and DR. TRENNUM,                     )
                                                  )
         Defendants.                              )


                                  MEMORANDUM OPINION



       Plaintiff filed a pro se complaint alleging violation of 42 U.S.C. § 1983 while housed at

the McMinn County Justice Center in Athens, Tennessee (Doc. 2). This matter is before the

Court for screening pursuant to the Prison Litigation Reform Act (“PLRA”).

       I.       SCREENING STANDARD

       Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or

are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A;

Benson v. O’Brian, 179 F.3d 1014, 1016 (6th Cir. 1999). The dismissal standard articulated by

the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007), “governs dismissals for failure state a claim under [28 U.S.C. §§

1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial

review under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,
550 U.S. at 570). Courts liberally construe pro se pleadings filed in civil rights cases and hold

them to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

404 U.S. 519, 520 (1972).

        To state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was deprived

of a federal right by a person acting under color of state law. Braley v. City of Pontiac, 906 F.2d

220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”). “Absent either element, a section

1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

        II.     ALLEGATIONS OF THE COMPLAINT

        Plaintiff claims that he was shot in the leg on October 19, 2018, and that he was placed in

the McMinn County Justice Center on October 20, 2018. (Doc. 2, at 3.) He seeks “monetary

damages for pain and suffering,” and asks the Court to order that McMinn County Justice Center

staff “be retrained in [the] medical field.” (Id. at 4.)

                III.    ANALYSIS

        A prison authority’s deliberate indifference to an inmate’s serious medical needs violates

the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97 (1976). To meet this standard, a

plaintiff must establish that the defendant: (1) “perceived the facts from which to infer

substantial risk to the prisoner;” (2) “did in fact draw the inference;” and (3) “then disregarded

that risk.” Id. at 591 (quoting Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)).

        This exacting standard is not met with negligence or medical malpractice. Farmer, 511

U.S. at 835; Estelle, 429 U.S. at 107. Additionally, when treatment has been provided, an

inmate’s disagreement with that treatment will not raise a constitutional issue. See Estelle, 429

U.S. at 107 (holding “forms of treatment” are “a classic example of a matter for medical

judgment” that “does not represent cruel and unusual punishment”); see also Alspaugh v.



                                                   2
McConnell, 643 F.3d 162, 169 (6th Cir. 2011) (holding disagreement with treatment fails to raise

Eighth Amendment claim).

       Plaintiff’s complaint implies an inadequacy in medical treatment at the McMinn County

Justice Center, but it does not contain any factual allegations against any named Defendant.

Plaintiff does not allege that he has been denied medical treatment, but rather, appears to be

dissatisfied with the treatment provided. Because a plaintiff’s disagreement with a particular

course of medical treatment does not raise a constitutional issue, Plaintiff fails to state an Eighth

Amendment claim for the denial of medical care.

IV.    CONCLUSION

       For the reasons set forth above, Plaintiff’s complaint fails to state a claim upon which relief

may be granted under § 1983. Accordingly, this action will be DISMISSED pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A.

       Additionally, the Court will CERTIFY that any appeal from this action would not be taken

in good faith and would be totally frivolous. See 28 U.S.C. § 1915(a)(3).

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                                 3
